tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uil numbers sec_12 date so ones contact person id number telephone number employer_identification_number t ‘2 legends foundation w o i m m m m a t r - e n o i w o m m c c i g x i k i n year year n n n n n e n e n o t n n n r n r n n r n n r n n n r dear sir or madam this letter responds to the request of counsel for foundation dated date as supplemented and modified by letters dated february and date for rulings regarding the issue of self-dealing under sec_4941 of the internal_revenue_code code ee facts foundation is exempt from federal_income_tax under sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 initially foundation's directors included b c and d d is b's and was years ago c died on appointed as a director over than a year later and the remaining directors appointed e as a director to serve with b and d f a friend of b and e was appointed a director over several director g had served for current directors are d e f and g later the remaining directors appointed g to fill b’s place and serve as a years ago b died on accordingly the b married e less years as b’s year year c was married to b at the time of her death in c’s last will and testament she bequeathed all of her property to b if he survived otherwise to foundation b signed and timely filed a qualified_disclaimer in which he disclaimed his wife’s interest in certain community_property of their marriage consequently c’s interest in the community_property of the marriage passed to foundation b thereafter married e and he was married to her at the time of his death d and e b's will provides specific bequests to certain named individuals and were appointed independent co-executors co-executors of b’s estate estate in accordance with b’s will charities the will provides that his remaining applicable_exclusion_amount shall pass to a family bypass_trust the family bypass_trust was never funded however because there was no applicable_exclusion_amount remaining the remainder and bulk of the estate passes to a_trust which qualifies for the unlimited_marital_deduction under sec_2056 of the code ‘qtip trust b's will directs the trustees of the qtip_trust to distribute the trust's net_income to e during her lifetime and so much of the principal of the qtip_trust as is necessary to provide for e’s health support and maintenance the qtip_trust terminates upon e’s death upon its termination the trustees of the qtip_trust are directed to distribute the remaining trust property after payment of administrative expenses and taxes if any to foundation b's will names d and e as co-trustees of the qtip_trust foundation now owns c’s share of the community estate from over twenty years ago such share being comprised of an undivided one-half interest in the community assets from b’s marriage to c the estate of b owns the other one-half undivided_interest these assets include numerous real_estate holdings and notes receivable these undivided interests have produced many administrative complications for foundation moreover it would be difficult for foundation to sell its undivided_interest in such assets to any unrelated third party without suffering significant discounts the qtip_trust would now be entitled to receive b's undivided one-half interest in such properties interest valued at n as well as b's undivided one-half community share of the assets created with the community of b and e interest valued pincite these assets have been recorded at their fair_market_value on b's date of death and a strict trust accounting would o have to be established to properly determine net_income after depreciation repairs capita improvements and other items available to e as the income_beneficiary foundation states that this would produce many administrative complexities for the qtip_trust lastly e owns her undivided community one-half interest in the estate of b with respect to all of the community assets created during their marriage foundation states that her interest would likewise produce tremendous administrative complexities and contribute to the economic burden on foundation and the qtip_trust caused by ownership of assets in undivided interests property interests will pass to her heirs her children from a prior marriage foundation represents that it is unlikely that e’s heirs would be willing to enter into the proposed exchange as described below considering the substantial economic benefit inuring to foundation if the exchange set forth herein is not completed e’s undivided ownership b’s will authorizes the co-executors to sell or exchange estate property to enter into transactions with certain individuais or entities and to make distributions of estate property as follows power to sell or exchange b’s will allows the co-executors to exchange sell or lease for cash property or credit or to partition from time to time publicly or privately at such prices on such terms times and conditions and by instruments of such character as the executor or trustee may deem proper all or any part of the assets of the estate and of each trust power to enter into transactions with certain individuals entities b’s will allows the co-executors to enter into any transaction on behalf of the estate or of any trust despite the fact that another party to any such transaction may be i a_trust of which any executor or trustee under the will is also a trustee including any trust established by the will ii an estate of which any executor or trustee under the will is also an executor or administrator including the estate iii a business or trust controlled by any executor or trustee under the will or of which any such executor or trustee or any director officer_or_employee of any such corporate executor or trustee is also a director officer_or_employee iv any affiliate or business_associate of any beneficiary executor or trustee or v any beneficiary executor or trustee under the will acting individually or any relative of such person power to make distributions b’s will allows the co-executors to make divisions or distributions in money or in_kind or partly in each whenever required or permitted to divide or distribute all or any part of the estate or of any trust to allocate particular assets or portions thereof to any one or more of the beneficiaries of the estate or the trusts as the executor or trustee shall deem to be for the best interests of the beneficiaries of the estate and of the trusts without any obligation to make proportionate distributions or to distribute to all beneficiaries property having an equivalent federal_income_tax basis foundation states that the ultimate goal of the proposed transaction is to improve the economic benefits inuring to foundation and to eliminate the economic burdens of ownership of assets in undivided interests the benefits include the consolidation of title in the properties thereby greatly increasing the liquidity of such properties in the hands of the foundation at a favorable price and the elimination of the preceding interest of the qtip_trust the burdens include the related complications of administration and management of jointly owned assets and the determination of trust accounting_income required to be distributed by the qtip_trust that would otherwise result from the distributions under the terms of b’s will and the continued - co-ownership of former community_property in undivided interests to obtain these economic benefits and eliminate these burdens foundation proposes that the estate transfer to e a non- recourse note the note in the amount of p the note would be non-recourse collateralized only by the properties transferred by e to foundation in exchange for the note e wiil release her community_property interest in the assets co-owned with the estate and her life_estate interest in the qtip_trust valued at q the exchange’ in conjunction with the exchange e would be making a gift to foundation in the amount of r or the amount by which the value of her combined equitable interests exceeds the value of the non-recourse note she would receive it is represented as modified that the term of the note shail be h years payable in monthly installments with a reasonable rate of interest and with a balloon payment upon maturity moreover foundation will have the ability to prepay the note in its entirety at any time without penalty the estate owns numerous parcels of rental property mostly churches and residential properties and holds several hundred notes receivable from properties sold the rental properties and the notes receivable are collectively referred to as the properties currently the estate administers these properties collecting the receivables and rents none of the leases involve payments based upon profits of the occupying tenants all property maintenance functions such as lawn maintenance cleaning services repairs and refurbishments are carried out on a contract basis using unrelated independent contractors the estate performs other related collection activities with regard to the properties including writing demand letters for delinquent accounts and if necessary instituting eviction or foreclosure proceedings foundation represents that effectively all and certainly more than ninety-five percent of the gross_income from these properties constitutes rents interest or other passive_income so that administration of these properties by foundation would not constitute operating a business_enterprise within the meaning of sec_4943 of the code the proposed transaction involves the transfer of the fractional interests in the it expects to conduct a plan of orderly liquidation of all these real_estate properties from the estate to foundation following the proposed transaction foundation represents that assets it will not actively engage in the operation of rental properties as an active trade_or_business it will not acquire any new properties for resale and it will not engage in making any new loans other than installment_sales related to the sale of real_property currently owned or real_property repossessed on foreclosure foundation will continue to collect rents and current payments on notes receivable and invest the money and any proceeds from the sale of real_property in a broad-based marketable_securities portfolio foundation also represents that it will continue to use unrelated independent contractors for all property maintenance after obtaining the probate court's approval of this transaction and the conclusion of the administration of the estate the remaining properties of the estate subject_to the liability created by the note would be distributed and conveyed to foundation foundation would not assume the note in summary the total value of all assets passing to foundation pursuant to the proposed transaction is approximately s ruling_request the schedule shows the total value of the assets of the residuary_estate passing to the qtip_trust is approximately t the exchange of e’s combined interests valued at over u for the p note would produce an economic advantage gift of approximately v to foundation appraisals were included in the private_letter_ruling request a schedule of the assets was attached to the private letter- as a matter of liquidity foundation states that the exchange should not cause a burden to foundation because the p non-recourse note will be collateralized only by the properties transferred by e to the foundation approximately w of the assets passing outright to the foundation pursuant to the exchange are installment notes receivable the monthly proceeds from which will adequately cover the monthly payments due to e under the p non-recourse note the consolidation of title to the properties will eliminate the difficulty of dealing with undivided interests and the discounts thereby increasing the liquidity to foundation also foundation states that the elimination of the economic burden of ownership in undivided interests will also reduce the administrative expenses otherwise incurred thereby increasing the income available and thereby improving the liquidity to foundation the transaction just consolidates the title and management of the properties in foundation foundation states that increased capabilities of selling or mortgaging and managing the properties increases the liquidity of foundation with respect to its overall investment in the properties ruling requests you have requested the following rulings the transfer of the note from the estate to e in exchange for all her interests in the estate and in commutation of her interests in the qtip_trust and the subsequent conveyance of such properties in the estate to foundation with foundation taking subject_to the liability created by the note and secured_by the installment notes receivable and real_property foundation receives will satisfy the requirements of sec_53 d -1 b and d -2 c of the foundation and similar excise_taxes regulations regulations and thus will not be acts of self-dealing as defined in sec_4941 of the code under sec_53 d -2 c of the regulations the payment of both interest and principal under the terms of the note by the estate and later by foundation to e will not constitute acts of self-dealing either as direct or indirect acts as defined by sec_4941 of the code law chapter of the code subjects private_foundations described in sec_509 and disqualified persons described in sec_4946 to certain excise_tax provisions including sec_4941 sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides in part that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b iending of money or other extension of credit between a private_foundation and a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the assets of a private_foundation sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager or d a member_of_the_family of any individual described in subparagraphs a b or c sec_507 of the code provides that a substantial contributor’ is defined as a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 of the code sec_512 of the code provides that the term unrelated_business_taxable_income means with certain modifications the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions sec_512 of the code requires a taxpayer to include in gross_income from an unrelated_trade_or_business the rental income and the gain_or_loss from the sale of debt- financed property sec_514 of the code defines the term debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code provides that where property is acquired subject_to a mortgage or other similar lien the amount of the indebtedness secured_by such mortgage or lien shall be considered as an indebtedness of the organization incurred in acquiring such property even though the organization did not assume or agree to pay such indebtedness sec_514 of the code provides an exception to the above rule and provides that if where property subject_to a mortgage is acquired by an organization by bequest or devise the indebtedness secured_by the mortgage shall not be treated as acquisition_indebtedness during a period of years following the date of the acquisition bequest exception this subparagraph shall not apply if the organization in order to acquire the equity in the property by bequest devise or gift assumes and agrees to pay the indebtedness secured_by the mortgage or if the organization makes any payment for the equity in the property owned by the decedent or the donor sec_1_641_b_-3 of the regulations provides that an estate generally terminates when all the assets have been distributed except for a reasonable amount which is set_aside in good_faith for the payment of contingent or unascertained liabilities sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations excepts certain transactions carried out during the administration of an estate the estate administration exception from the definition of self-dealing specifically sec_53 d - b provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either - a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or ii iii iv c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code the estate_or_trust receives an amount which equais or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c ls required under the terms of any option which is binding on the estate_or_trust sec_53 d -2 c of the regulations provides that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing further sec_53_4941_d_-2 provides that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53_4941_d_-1 ‘the estate administration note exception an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor of the note for purposes of the percent passive gross_income exception from the term business_enterprise under sec_4943 of the code sec_53_4943-10 of the regulations provides in part that gross_income from passive sources includes certain passive modification items under sec_512 including rents under sec_512 any income classified as passive under this exception does not lose its character merely because sec_514 relating to debt-financed_income applies to such income analysis e is considered a disqualified_person since she is the surviving widow of b a substantial_contributor to the foundation and thus a disqualified_person under sec_4946 of the code also as e currently serves as a director of foundation she will be considered a foundation_manager and thus a disqualified_person foundation represents that i ii iii iv the co-executors of the estate possess a power of sale with respect to the interests at issue to exchange all assets and the power to reallocate the property to another beneficiary under b’s will the transaction will be consummated prior to the termination of the estate’s administration for federal_income_tax purposes as provided by paragraph a of sec_1_641 b - of the regulations a petition seeking approval of the transaction by the probate_court having jurisdiction over this transaction will be filed and the transaction will not be consummated without prior approval of such court the estate shall receive an amount which equals or exceeds the fair_market_value of the property to be sold such fair_market_value to be determined pursuant to the provisions of sec_53 d - b of the regulations specifically foundation’s expectancy including the actuarial value of the remainder_interest in the qtip assets foundation would receive from the estate without the proposed transaction would be x net of e’s interest if the proposed transaction the exchange receives a favorable determination the foundation will receive outright ownership of properties valued at y for a net value of z after -9- deducting e’s p interest in the note and v the foundation will receive an interest or expectancy interest at least as liquid as the one it surrenders the non-recourse note would be collateralized only by the property interests passing to foundation from the estate and not foundation’s unrelated liquid_assets foundation also represents that the proposed transaction would cause the interests in the real_property and installment notes receivable to be transformed from partial undivided ownership to total ownership this consolidation of ownership will increase the assets’ desirability for sale more quickly and without discounts and thus cause the assets to be more liquid in the hands of the estate and later the foundation in addition to the divided title problem the undivided ownership creates administrative complications and additional expense including but not limited to detailed fiduciary accounting_records on a property by property basis to distinguish income and expenses from principal receipts and disbursements in order to account for the economic interests of foundation and the qtip_trust the various problems associated with joint management such as the allocation of sales_price and proceeds from the sales of multiple properties to common buyers during the process of liquidating the underlying properties and the additional expenses associated therewith would also be eliminated under the proposed transaction this expense reduction further adds to the increased liquidity achieved by foundation as a result of the exchange foundation represents that the undivided joint_interests e possesses in the properties with the foundation require a certain level of cooperation among the parties for the management and ultimate disposition of such properties if the proposed transaction is not pursued the foundation may be required ultimately to deal not with e who is elderly but the beneficiaries of e’s estate her children from a prior marriage in the future the potential for even further undivided ownership would most likely decrease the liquidity of the underlying assets the proposed transaction will not only cure present divided title issues and administrative complications for foundation but also protect against even greater divided title issues and administrative complications and the accompanying decreases in liquidity in the future the installment notes receivable account for approximately percent approximately w of the total assets passing to the foundation in the exchange approximately y therefore the non-recourse p note to e may be completely satisfied through collection of installment notes receivable transferred to foundation in the exchange thus the distribution to e of a single note which consolidates her interest and retains essentially the same collateral is economically similar to a distribution to her of a consolidated interest in these installment notes the single note greatly simplifies the estate’s and foundation’s administration and management of these properties and it improves the ultimate value realized by eliminating the undivided interests at a minimum the estate’s assets will become no less liquid by virtue of the consolidation of the undivided interests and the distribution of the note foundation represents that as a result of the proposed transaction foundation would obtain a projected economic benefit of r from e and the estate this would represent an immediate increase of approximately j percent over the x calculated value of its expected benefit from the estate also the distribution of the note to e in exchange for her community interest in the assets and in commutation of her actuarial interest in the qtip_trust will stil be eligible for favorable treatment under the estate administration exception and will not be detrimentally affected by the commutation of the qtip_trust sec_53 d -2 c of the regulations provides that in general the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing that section further provides that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor except under the estate administration note exception thus the regulations provide that if the estate administration note exception applies to a transaction the transfer and holding of the note will not be an act of self-dealing under the facts and circumstances represented herein it does not matter that foundation will be the obligor rather than the obligee because the estate administration note exception applies to the lending of money between a private_foundation and a disqualified_person rather than to or from one party or the other also it is of significance the note in this instance has a maximum term of short duration and the foundation has the ability to terminate that short time period by having the ability to prepay the note in its entirety without penalty rulings accordingly based on the information and representations submitted we are ruling as follows the transfer of the note from the estate to e in exchange for all her interests in the estate and in commutation of her interests in the qtip_trust and the subsequent conveyance of such properties in the estate to foundation with foundation taking subject_to the liability created by the note and secured_by the installment notes receivable and real_property foundation receives will satisfy the requirements of sec_53 d -1 b and d -2 c of the regulations and thus will not be acts of self-dealing as defined in sec_4941 of the code under sec_53_4941_d_-2 of the regulations the payment of both interest and principal under the terms of the note by the estate and later by foundation to e will not constitute acts of self-dealing either as direct or indirect acts as defined by sec_4941 of the code this ruling is directed only to the parties that requested it foundation the estate d e f and g sec_6110 of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of sec_4941 and sec_4946 of the code and does not purport to rule on any facts that were not represented in the ruling_request as supplemented or on any changes of those facts also in this ruling we have not determined whether the methodology you or your independent appraisers are using to tt determine fair market values including interest rates is proper we merely have accepted your representations the ruling does not purport to address any issue under other provisions of the internal_revenue_code including issues involving the unrelated_trade_or_business provisions under sec_511 through if you have any questions about this ruling please contact the person whose name and’ telephone number are shown in the heading of this letter sincerely tah wt c herp ss robert c harper jr manager exempt_organizations technical group
